Citation Nr: 0531423	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-25 044	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which continued a noncompensable rating 
for rheumatoid arthritis.  

This matter also comes before the Board on appeal from an 
August 2004 rating decision, which in pertinent part, denied 
service connection for tinnitus.  The claims were merged on 
appeal in May 2005.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Tinnitus was not incurred as a result of the veteran's 
active military service.

3.  Rheumatoid arthritis is not currently an active disease 
process.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

3.  The criteria for a compensable evaluation for rheumatoid 
arthritis have not been met. 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Code 5002 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2003 and January 2004, prior to 
the initial decision on the claims in September 2003 and 
August 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the July 2003 
letter that in order to establish entitlement to an increased 
evaluation for his service-connected rheumatoid arthritis, 
the evidence must show that his service-condition had 
worsened in severity.  The January 2004 letter informed the 
veteran as to what kinds of evidence was needed to 
substantiate the claim for service connection for tinnitus. 
The veteran was informed that evidence towards substantiating 
his claim would be evidence of (1) a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Moreover, the September 
2003 and January 2004 rating decisions, the June 2004 and 
October statements of the case (SOC), in conjunction with the 
July 2003 and January 2004 letters, sufficiently notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, in the January 2004 
letter he was notified to "send [the RO] any medical reports 
[he had]."  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, private medical 
records, and reports of VA examination have been obtained in 
support of the claims on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Service Connection

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he contends that his 
tinnitus was caused by noise exposure during service from 
artillery fire, hand grenades, and the riffle range.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal as to this issue will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, the veteran's service medical records do not 
support his contention.   They are wholly devoid of any 
mention of relevant treatment, symptoms or complaints for 
tinnitus.  While the veteran indicated that he had severe 
ears, nose, and throat (ENT) troubles upon his October 1950 
enlistment examination, the corresponding physical 
examination was negative for a diagnosis of tinnitus.  A 
September 1952 ENT evaluation showed the tympanic membranes 
were retracted in their superior aspect without hearing 
defect.  The February 1953 separation examination was 
negative for any complaints or diagnoses of tinnitus. 

Reports of VA examination dated in May 1953, May 1955, April 
1956, December 1956, January 1957, January 1959, March 1960, 
February 1961, April 1964, March 1967, March 1969, March 
1987, November 1991, August 1993, July 2003, and August 2003 
are devoid of any complaints or diagnoses of tinnitus. 
Private medical records from Dr. MD dated in October 1986 
showed the ear canals and tympanic membranes were normal. VA 
outpatient treatment records dated between 1964 and 2002 are 
negative for complaints of tinnitus.  Entries dated in July 
2002 and August 2002 indicate the veteran specifically denied 
having tinnitus. 

The first complaint of tinnitus is contained in the May 2004 
VA audiological evaluation, some 51 years after the veteran's 
discharge from service.  The veteran reported tinnitus with 
an onset of 30 years prior.  He indicated that the ringing 
occurred monthly and only lasted approximately a minute.  He 
informed the examiner that he did not know how the tinnitus 
started.  The veteran did report in-service noise exposure 
from artillery fire, hand grenades, and the riffle range.  
While the veteran was diagnosed with bilateral sensorineural 
hearing loss, which a portion was opined to be at least as 
likely as not related to his military service, tinnitus was 
found not to be related to the veteran's active duty service.  
The examiner opined since tinnitus began after the veteran 
was discharged from service and given its short duration, it 
was not likely related to in-service noise exposure. 

It appears there is a 51-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of tinnitus.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that tinnitus is the 
result of noise exposure during service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of tinnitus between 
the period of active military service and the diagnosis in 
2004 is itself evidence which tends to show that tinnitus did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000)..  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The veteran argues that his claim for service connection for 
tinnitus should be granted based on Hensley v. Brown, 5 Vet. 
App. 155 (1993), which held that a claimant may establish 
direct service connection for a hearing disability initially 
manifested several years after separation from service on the 
basis of evidence showing the current hearing loss was 
casually related to an injury or disease suffered in service.  
However, this argument must fail, as there is no evidence of 
record to substantiate the all three 3 components of a claim 
for service connection as enumerated in Gutierrez v. 
Principi, and noted above.  Gutierrez, 19 Vet. App. at 5.   

The service medical and personnel records do not support a 
finding of tinnitus during the veteran's active duty service.  
Moreover, the May 2004 VA examiner opined tinnitus was not 
related to the veteran's active duty service.  The Board 
notes that service connection is currently in effect for 
bilateral hearing loss.

While the veteran contends that tinnitus has been present 
since his separation from active service and related thereto, 
he is not competent to offer a medical opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

The veteran has also argued that his service-connected 
rheumatoid arthritis warrants a compensable rating due to 
such symptoms as pain, morning stiffness, limited motion, 
swelling, and radiographic evidence of erosion of the hand or 
wrist joints.  

Service connection was awarded in a June 1953 rating 
decision.  The RO assigned a 50 percent rating from April 
1953 for rheumatoid arthritis.  In a March 1957 rating 
decision, the evaluation was decreased to 20 percent 
disabling to be effective May 1957.  In a February 1959 
rating decision, rheumatoid arthritis was reduced to 
noncompensable to be effective April 1959.  The veteran was 
then assigned the following ratings: 40 percent effective 
February 1964; 20 percent effective July 1967; and 
noncompensable effective July 1969.  The noncompensable 
rating has been in effect since July 1969.   

The veteran filed his current claim for an increased rating 
in June 2003.  In a September 2003 rating decision, the 
noncompensable evaluation was continued.   The veteran 
disagreed with the continued noncompensable rating and 
initiated the instant appeal.  

The veteran's rheumatoid arthritis is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Under this code section, Rheumatoid arthritis is rated as an 
active disease process.  A 20 percent evaluation is assigned 
for one or two exacerbations a year in a well-established 
diagnosis. 38 C.F.R. § 4.71a.  For chronic residuals, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the rating specialist is directed to rate the disability 
under the appropriate diagnostic codes for the specific 
joints involved.  Id.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1953 and 2004; VA outpatient treatment and 
hospitalization records dated between 1963 and 2003; and 
private medical records. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's 
rheumatoid arthritis more closely approximates the criteria 
for the current noncompensable rating. 

In this regard, the medical evidence of record does not 
support a finding that rheumatoid arthritis is an active 
disease process.  The Board notes that the claims folder is 
replete with complaints of multiple joint pains, to include, 
the back, shoulders, knees, wrists, and ankles.  However, the 
veteran has been diagnosed with disorders, including 
degenerative disc disease (DDD), osteoarthritis, bursitis, 
and tendonitis.  X-rays dated in July 1992 indicate the 
presence of degenerative arthritis of the right wrist. X-rays 
dated in October 1992, show sclerosis, narrowing, and 
spurring at the acromioclavicular joint (AC). X-rays dated in 
March 1993 reveal mild degenerative changes of the thoracic 
spine. 

Upon VA spine examination in August 1993, the veteran was 
diagnosed with DDD of the lumbosacral spine.  The 
corresponding VA joints examination diagnosed rheumatoid 
arthritis by history only.  VA outpatient treatment records 
dated in August 2002 indicate the veteran had no subcutaneous 
nodules or any other evidence of rheumatoid disease. 

In July 2003, the veteran was afforded a VA general medical 
examination.  The veteran complained of pain in his knees, 
ankles, and right wrist.  Physical evaluation of the 
extremities showed no clubbing, cyanosis, or edema.  The 
examiner noted there were no joint findings specific or 
related to typical rheumatoid arthritis joints.  An August 
2003 addendum opinion indicated that uric acid and rheumatoid 
factor tests were negative. X-rays showed bilateral medial 
compartment, moderate joint space narrowing with associated 
mild bilateral patellofemoral osteophytosis.  There was also 
left lateral compartment chondrocalcinosis.  The radiologists 
noted the findings were most consistent with osteoarthritis.  
X-rays of the left ankle were normal.  There was a benign 
appearing exostosis on the inferior-anterior right calcaneus.  
There was also mild-to-moderate right wrist scaphomultangular 
degenerative joint disease.

In August 2003, the veteran underwent a VA joints 
examination.  He complained of pain in his knees and ankles.  
He also reported morning stiffness and swelling around the 
left knee.  The examiner found no subcutaneous nodules around 
the elbows, dorsum of the hands, Achilles tendon region of 
the feet, or the dorsum of the hands. Examination of the 
joints revealed no synovitis in any of the upper or lower 
extremities.  The examiner indicated there were no classic 
deformities of rheumatoid arthritis in any of the joints when 
examined completely in the upper and lower extremities 
bilaterally.  The examiner opined there was no current 
evidence for active rheumatoid arthritis based on history, 
physical, imaging studies, or laboratory studies.  The 
examiner further indicated that it was doubtful that he ever 
had rheumatoid arthritis in 1952, however; it was impossible 
to absolutely exclude it in retrospect.   

The functional status of the joints revealed mild ligamentous 
tightening resulting in very minimum flexion contractures of 
both knees, elbows, and shoulder.  The examiner opined this 
was probably secondary to the decreasing activity and range 
of motion type exercise, and did not represent an underlying 
inflammatory process. 

Based on the foregoing an increased evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5002, or 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as interpreted by DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has also 
considered rating the veteran's service-connected rheumatoid 
arthritis under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

While the RO considered the criteria for assignment of an 
extraschedular evaluation in the June 2004 SOC, it did not 
grant an increased evaluation on this basis.  The Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
VA Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's rheumatoid 
arthritis, presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate. 
There is no evidence of an exceptional disability picture in 
this case. The veteran has not offered any objective evidence 
of any symptoms due to rheumatoid arthritis as an active 
disease process, which would render impractical the 
application of the regular schedular standards. Consequently, 
the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted. 
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable evaluation for rheumatoid 
arthritis is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


